UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1699



CAROLYN E. O’CONNOR,

                                            Plaintiff - Appellant,

          versus


WILLIAM G. YOUNG, individually and in his
capacity as Chief Judge; JOSEPH L. TAURO,
individually and in his capacity as a federal
employee/judge;   CHOICEPOINT/CP   COMMERCIAL
SPECIALISTS, INCORPORATED; COMMONWEALTH OF
MASSACHUSETTS,

                                           Defendants - Appellees.



                            No. 06-1791



CAROLYN E. O’CONNOR,

                                            Plaintiff - Appellant,

          versus


WILLIAM G. YOUNG, individually and in his
capacity as Chief Judge; JOSEPH L. TAURO,
individually and in his capacity as a federal
employee/judge;   CHOICEPOINT/CP   COMMERCIAL
SPECIALISTS, INCORPORATED; COMMONWEALTH OF
MASSACHUSETTS,

                                           Defendants - Appellees.
                           No. 06-1851



CAROLYN E. O’CONNOR,

                                            Plaintiff - Appellant,

          versus


WILLIAM G. YOUNG, individually and in his
capacity as Chief Judge; JOSEPH L. TAURO,
individually and in his capacity as a federal
employee/judge;   CHOICEPOINT/CP   COMMERCIAL
SPECIALISTS, INCORPORATED; COMMONWEALTH OF
MASSACHUSETTS,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00330-HEH)


Submitted: November 21, 2006             Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carolyn E. O’Connor, Appellant Pro Se. Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                               - 2 -
PER CURIAM:

          Carolyn E. O’Connor appeals the district court’s orders

dismissing as frivolous her employment discrimination complaint and

denying her motions for reconsideration and for leave to proceed in

forma pauperis. We have reviewed the record and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeals for the reasons stated by the district court.

See O’Connor v. Young, No. 3:06-cv-00330-HEH (E.D. Va. May 31,

2006; June 27, 2006; June 28, 2006).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 3 -